    Case 4:17-cv-01520-MWB-MA Document 103 Filed 11/25/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT FENNELL,                                   No. 4:17-CV-01520

           Plaintiff,                             (Judge Brann)

     v.

JOHN E. WETZEL, et al.,

           Defendants.

                                   ORDER

                             NOVEMBER 25, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS HEREBY

ORDERED that:

    1.    Defendants’ motion for summary judgment, Doc. 82, is GRANTED;

    2.    The Clerk of Court is directed to ENTER JUDGMENT in favor of

          Defendants and as against Plaintiff on all claims contained in the amended

          complaint;

    3.    Plaintiff’s motion for reconsideration regarding the appointment of

          counsel, Doc. 97, and motion for an order to proceed pro se, Doc. 101, are

          DENIED AS MOOT; and

    4.    The Clerk of Court is directed to CLOSE this case.

                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
